Case: 1:17-cv-02196-BYP Doc #: 24 Filed: 04/30/20 1 of 3. PageID #: 2159



 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 LORENZO THIGPEN,                                  )
                                                   )     CASE NO. 1:17CV02196
                Petitioner,                        )
                                                   )     JUDGE BENITA Y. PEARSON
                v.                                 )
                                                   )
 EDWARD SHELDON, Warden,                           )
                                                   )     MEMORANDUM OF OPINION
                Respondent.                        )     AND ORDER



        Pro Se Petitioner Lorenzo Thigpen, currently an inmate at the Mansfield Correctional

 Institution, filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No.

 1), alleging three (3) grounds challenging the constitutional sufficiency of his convictions in

 Cuyahoga County, Ohio Court of Common Pleas Case No. CR-12-563007. The case was

 referred to Magistrate Judge David A. Ruiz for a Report and Recommendation pursuant to 28

 U.S.C. § 636 and Local Rule 72.2(b)(2). On November 6, 2019, the magistrate judge issued a

 Report and Recommendation (ECF No. 21). In his Report, the magistrate judge finds that all of

 Petitioner’s Grounds for Relief are procedurally defaulted and he fails to establish sufficient

 cause or prejudice to overcome the procedural default. He also finds that Petitioner has not

 identified any new, reliable evidence to establish actual innocence in order to overcome the

 procedural default. The magistrate judge, therefore, recommends that the Court dismiss the

 petition. Petitioner was specifically warned in the Report that pursuant to Thomas v. Arn, 474

 U.S. 140 (1985), reh’g denied, 474 U.S. 1111 (1986), and United States v. Walters, 638 F.2d 947
Case: 1:17-cv-02196-BYP Doc #: 24 Filed: 04/30/20 2 of 3. PageID #: 2160



 (1:17CV02196)

 (6th Cir. 1981), failure to file timely objections to the Report may constitute a waiver of his

 arguments on appeal. See ECF No. 21 at PageID #: 2143.

        Petitioner requested and was granted a 30-day extension of time in which to file

 Objections. See ECF No. 22 and Non-document Order dated November 25, 2019. Any

 objections to the Report were to be filed on or before December 26, 2019 – 30 days after the last

 day he had to file his objections to the Report. Pursuant to the mailbox rule formulated by the

 United States Supreme Court, see Houston v. Lack, 487 U.S. 266, 269-72, 276 (1988), which has

 been extended to the filing of various other documents, including objections to a magistrate

 judge’s report, Petitioner filed his Objections (ECF No. 23) at the moment the document was

 delivered to prison officials for forwarding to the Clerk of Court on December 30, 2019. See

 ECF No. 23 at PageID # 2157. On January 2, 2020, the Court received and thereafter docketed

 Petitioner’s Objections. Despite being granted an extension of time, Petitioner still failed to

 timely file his objections.

        The Court finds that the “interest of justice” exception to the Walters rule, discussed in

 Kent v. Johnson, 821 F.2d 1220, 1222-23 (6th Cir. 1987), is not applicable to this case.

 Petitioner has not shown that his case presents any exceptional circumstances warranting

 departure from the rule. The Court further finds that Petitioner’s untimely Objections (ECF No.

 23) are barred and his arguments are waived. Thomas, 474 U.S. at 155; Keeling v. Warden,

 Lebanon Corr. Inst., 673 F.3d 452, 458 (6th Cir. 2012) (a district court may resolve a case on the

 grounds of waiver when a party, after proper notification, fails to file timely objections to a

 magistrate judge’s report); Walters, 638 F.2d at 949-50; Romanda v. Bunting, No. 3:14CV1946,


                                                   2
Case: 1:17-cv-02196-BYP Doc #: 24 Filed: 04/30/20 3 of 3. PageID #: 2161



 (1:17CV02196)

 2015 WL 6964596 (N.D. Ohio Nov. 10, 2015), reconsideration denied, No. 3:14CV1946 (N.D.

 Ohio Dec. 14, 2015) (Katz, J.) (finding objections were filed two days after the expiration of the

 extension of time).

        Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

 Lorenzo Thigpen’s Petition for a Writ of Habeas Corpus will be dismissed.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

 could not be taken in good faith, and that there is no basis upon which to issue a certificate of

 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



        IT IS SO ORDERED.


   April 30, 2020                                /s/ Benita Y. Pearson
 Date                                          Benita Y. Pearson
                                               United States District Judge




                                                   3
